Name: Commission Regulation (EEC) No 211/93 of 1 February 1993 amending Regulation (EEC) No 3782/88 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  agricultural activity
 Date Published: nan

 No L 25/22 Official Journal of the European Communities 2. 2. 93 COMMISSION REGULATION (EEC) No 211/93 of 1 February 1993 amending Regulation (EEC) No 3782/88 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas, in accordance with Article 11a of Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 (3), before 1 October 1992 France submitted an amendment to the request for certain areas to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1993/94 wine year ; whereas that amendment falls within the categories justified in the previous request which resulted in Commission Regulation (EEC) No 3782/88 (4), as last amended by Regulation (EEC) No 3615/89 (J), authorizing Germany and France not to apply the measures provided for in Regulation (EEC) No 1442/88 in certain areas ; whereas the corrected wine-growing potential of those French areas as a whole is less than 10 % of French national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3782/88 is hereby amended as follows : 'CÃ ´tes d'Auvergne' and 'Saint PourÃ §ain' are added to the second indent of point 2. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 132, 28. 5. 1988, p. 3. 0 OJ No L 241 , 1 . 9. 1988, p. 108. (3) OJ No L 73, 17. 3. 1989, p. 23. (4) OJ No L 332, 3 . 12. 1988, p. 25. Ã  OJ No L 351 , 2. 12. 1989, p. 15.